             Case 19-34508 Document 735 Filed in TXSB on 12/12/19 Page 1 of 2



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                                             ENTERED
                                                                                                                   12/12/2019
                                                                §
    In re:                                                      §        Case No. 19-34508 (MI)
                                                                §
    SANCHEZ ENERGY CORPORATION, et al., 1                       §        Chapter 11
                                                                §
                                                                §        (Jointly Administered)
                                       Debtors.                 §
                                                                §

                 ORDER DIRECTING THE APPOINTMENT OF AN EXAMINER

             Upon the Ad Hoc Group of Unsecured Noteholders’ Emergency Motion, Pursuant to

Sections 105(a), 1104(c), and 1106(b) of the Bankruptcy Code and Federal Rule of Bankruptcy

Procedure 2007.1, for Entry of an Order Appointing an Examiner with Power to Prosecute (the

“Motion”); 2 and the Court having jurisdiction to consider the Motion and the relief requested

therein pursuant to 28 U.S.C. § 1334; and this being a core proceeding pursuant to 28 U.S.C. §

157(b)(2); and due and proper notice of the Motion having been provided and no further notice

being needed; and the Court having determined that appointment of an examiner in the Debtors’

chapter 11 cases is mandatory as the statutory predicates of 11 U.S.C. §§ 1104(c)(1) and 1104(c)(2)

have been satisfied; it is hereby



             ORDERED that, the United States Trustee (the “UST”) shall, in consultation with the

Debtors, the official creditors’ committee (the “Committee”), the Ad Hoc Group, the ad hoc group


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sanchez Energy Corporation (0102); SN Palmetto, LLC (3696); SN Marquis LLC (0102); SN
      Cotulla Assets, LLC (0102); SN Operating, LLC (2143); SN TMS, LLC (0102); SN Catarina, LLC (0102);
      Rockin L Ranch Company, LLC (0102); SN EF Maverick, LLC (0102); SN Payables, LLC (0102); and SN UR
      Holdings, LLC (0102). The location of the Debtors’ service address is 1000 Main Street, Suite 3000, Houston,
      Texas 77002.
2
      Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.

06818-00006/11235295.1                                     1
           Case 19-34508 Document 735 Filed in TXSB on 12/12/19 Page 2 of 2



of 7.25% senior secured first lien notes due 2023 (the “Secured Note Group”), and other parties in

interest, appoint an examiner to serve in these cases (the “Examiner”).

          ORDERED that the scope of the Examiner’s duties shall be determined by the Court at a

further hearing to be conducted on February 3, 2020 at 2:30 p.m., at which parties in interest and

the Examiner may be heard         ORDERED that, pending the further hearing referenced in the

preceding paragraph, the Examiner’s initial responsibilities are only:

          1. To become familiar with and educated about the Debtors, the Estates, and the issues in

               these cases. In furtherance of this responsibility, the Examiner is not subject to any

               privilege that may be asserted by the Estates, but is also not authorized to waive the

               privileges of the Estates.

          2. To recommend to the Court, after consultation with the parties, the scope of the

               Examiner’s responsibilities to be determined at the further hearing.

  Signed: December 12,2018
          October 17,  2019

                                                          ____________________________________
                                                                        Marvin Isgur
                                                              United States Bankruptcy Judge




06818-00006/11235295.1                              2
